Wagner, Judge,
delivered the opinion of the court.
It appears from the record that Cox, the respondent, was administrator of the estate of one Nash, deceased; that his letters of administration were revoked, and an administrator de bonis non appointed. The appellants had a demand against the estate, and they brought suit against him in the St. Clair Circuit Court, upon his official bond subsequent to the revocation of his letters, and obtained judgment. This judgment was reversed in the District Court.
The same point arises here that was decided by this court at the present term, in the case of Collins et al. v. Dulle et al.— *312namely: that the action was not maintainable at the instance of the creditor, but must be prosecuted by the succeeding administrator.
Though this was not the reason given by the District Court for the reversal, still its judgment was right and must be affirmed.
Affirmed.
The other judges concur.